Citation Nr: 1420752	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-47 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for chronic fatigue syndrome.  

4.  Entitlement to service connection for a gynecological disorder, to include status post hysterectomy.  

5.  Entitlement to service connection for a digestive disorder, to include gastroesophageal reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2009, the Veteran revoked the power of attorney of record in favor of Disabled American Veterans.  

The issues have been recharacterized to comport with the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been afforded two VA examinations in association with her claim for service connection for a psychiatric disorder.  Although the August 2012 VA examiner opined that bipolar disorder is not related to exposure to contaminated water during service at Camp Lejeune, neither that examiner nor the May 2013 examiner provided an opinion as to whether her psychiatric disorder is otherwise related to service.  The evidence is inadequate for a determination and the Veteran must be afforded a new VA examination to obtain an opinion as to whether it is at least as likely as not that her psychiatric disorder is related to active duty.  

The August 2012 VA examination report reflects that although the Veteran does not have a diagnosis of chronic fatigue syndrome, bipolar disorder symptoms may contribute to symptoms of fatigue.  Regardless, the August 2012 VA chronic fatigue syndrome examination report states that there has not been any evaluation to exclude other causes "(which is required to make the diagnosis)."  The opinion is inadequate and the Veteran must be afforded a new VA examination with respect to service connection for chronic fatigue syndrome.  

With respect to service connection for headaches, and although the August 2012 VA examiner concluded that it is less than likely that the Veteran's migraines are secondary to exposure to contaminated water during service at Camp Lejeune, an opinion as to whether headaches are otherwise related service is not of record.  The evidence is inadequate for a determination and the Veteran must be afforded a new VA examination to obtain an opinion as to whether it is at least as likely as not that headaches are related to service.  

As to service connection for a gynecological disorder, private records reflect a hysteroscopy in May 2008, and although the June 2013 opinion states that there is no evidence of a chronic uterine disorder in the service treatment records, the impression in a December 1981 service treatment record was rule out questionable endometria.  The assessment in April 1982 was probable anovulatory cycles; a July 1982 record shows vaginitis; and an April 1983 record reflects questionable pelvic inflammatory disease.  

In addition, VA treatment records in 1996 reflect complaints of menorrhagia, and a June 1996 pathology report reflects a diagnosis of inflammation, reactive/reparative change of the cervix.  A May 1998 pathology report reflects extensive inflammation of the cervix.  

Although the June 2013 VA opinion states that the effect that the level of exposure to toxins during service at Camp Lejeune would not be likely to cause uterine disease, or hysterectomy, an opinion was not provided as to whether any menstrual disorder diagnosed during the appeal is otherwise related to service.  The opinion is inadequate and the Veteran must be afforded a new VA examination.  

With respect to service connection for a gastrointestinal disorder, service treatment records reflect she was put on bed rest for diarrhea in January 1983 and complaints of constipation were reported in December 1983.  A December 1998 chest x-ray examination report notes the Veteran's complaint of esophageal reflux.  A March 2006 VA treatment record reflects a history of GERD.  

Although the August 2012 VA examiner concluded that it is less than likely that the Veteran's GERD is secondary to exposure to contaminated water at Camp Lejeune during service, an opinion as to whether a current gastrointestinal disorder is otherwise related service is not of record.  The evidence is inadequate for a determination and the Veteran must be afforded a new VA examination to obtain an opinion as to whether it is at least as likely as not that a current gastrointestinal disorder, to include GERD, is related to service.  

Lastly, the Veteran was afforded hearing at the RO in May 2013.  A transcript of the hearing is to be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the May 2013 hearing transcript with the record.  

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder diagnosed, to include bipolar disorder, is related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA gastrointestinal disorder examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any gastrointestinal disorder diagnosed, to include GERD, is related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA gynecological examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any gynecological disorder diagnosed is related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA headache examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any headache/migraine disability diagnosed is related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a VA chronic fatigue examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  Causes for the Veteran's fatigue, other than chronic fatigue syndrome, must be excluded.   The examiner must specifically address the assessment of PPD converter in the service treatment records.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that chronic fatigue is related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

